GRABER, Circuit Judge, specially
concurring:
I concur because the state court’s adjudication involved an unreasonable application of Gray v. Maryland, 523 U.S. 185, 118 S.Ct. 1151, 140 L.Ed.2d 294 (1998). Gray held that redacted statements of a non-testifying co-defendant that continue to refer to the defendant’s existence, but “that replace a proper name with an obvious blank, the word ‘delete,’ a symbol, or similarly notify the jury that a name has been deleted,” violate a defendant’s constitutional rights even if an inference is required to determine that the omitted person is the defendant. Id. at 195. The use of a nickname is the kind of notification that would violate Bruton v. United States, 391 U.S. 123, 88 S.Ct. 1620, 20 L.Ed.2d 476 (1968). Gray, 523 U.S. at 195.
Here, Youngblood said that he had to leave town because his Mansfield “home*213boy” was involved in the murders in Bremerton. The Mansfield Gangster Crips is the name of the gang to which Petitioner belonged, according to the evidence. The other people about whom there was testimony concerning the commission of the murders belonged either to the Acacia Blocc Compton Crip gang or the Santana Blocc Crips. Of all the characters in this drama, then, only Petitioner met the description of a Mansfield “homeboy” because the others all were associated with different gangs. It was objectively unreasonable for the state court to hold that a direct, identifying, incriminating reference to the co-defendant did not violate Bruton.